                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

    MARIETTA MCCLENDON, on behalf of )
    herself and all others similarly situated, )
                                               )     NO. 3:17-cv-00404
    Plaintiff,                                 )
                                               )     JUDGE CAMPBELL
    v.                                         )
                                               )     MAGISTRATE JUDGE BROWN
    NORTH CAROLINA MUTUAL LIFE )
    INSURANCE COMPANY,                         )
                                               )
    Defendant.                                 )


                                       MEMORANDUM

         Pending before the Court are three motions by Defendant seeking dismissal of the

claims in Plaintiff’s Second Amended Complaint and Plaintiff’s Motion for Partial Summary

Judgment. Prior to Plaintiff filing the Second Amended Complaint, Defendant moved for

summary judgment on Plaintiff’s claims of breach of contract, violation of the North Carolina

Unfair and Deceptive Trade Practices Act (“NCUDTPA”), and unjust enrichment. (Doc. No.

79.) 1 Plaintiff’s Second Amended Complaint (Doc. No. 108) added a claim for violation of the

Alabama Deceptive Trade Practices Act (“ADTPA”). Defendant moved to dismiss the new

ADPTA claim and the NCUDTPA claim. (Doc. No. 124.) Defendant then filed a Supplemental

Motion for Summary Judgment (Doc. No. 130). Plaintiff filed her own Motion for Partial

Summary Judgment seeking summary judgment on her claims for breach of contract and

violations of the ADTPA. (Doc. No. 144.)



1
 Defendant filed a Motion to Clarify that the choice of law orders effectively dismissed the NCDTPA
claims with prejudice (Doc. No. 69). The subsequently filed Motion for Summary Judgment (Doc. No.
79) and Motion to Dismiss (Doc. No. 124) assert the same argument.
          For the reasons stated below, Defendant’s motions for summary judgment are

GRANTED in part and DENIED in part, Defendant’s motion to dismiss the ADPTA and

NCUDTPA claims is GRANTED, and Plaintiff’s motion for partial summary judgment is

GRANTED in part and DENIED in part.

          I.       BACKGROUND

          In 1984, Plaintiff’s mother purchased a $10,000 whole life insurance policy from

Protective Industrial Insurance Company of Alabama (the “Policy”) to insure the life of

Plaintiff’s brother. (Am. Compl. at ¶ 36, Doc. No. 108.) The monthly premium for the policy

was $17.06, which consisted of $15.46 for the preferred whole life premium that was to be paid

for the duration of the policy, $0.50 per month for a waiver of premium rider benefit, and $1.10

per month for an accidental death benefit rider. (Doc. No. 82-1.) The policy riders had 27-year

terms.

          In 1995, Plaintiff’s mother took out a loan against the policy in the amount of $1,533.90

at an interest rate of 5% (“Policy Loan”). (Am. Compl., Doc. No. 108 at ¶ 39; Policy Loan

Disc. Stmt., Doc. No. 139-19.) The parties dispute the amount and frequency of payments made

toward the loan. Defendant claims only two payments were made - $160 in 2004 and $400 in

2006. (Doc. No. 169-26.) Plaintiff claims additional payments were made and that the policy

loan was entirely paid off. (McClendon Dep., Doc. No. 169-3 at 185-86.)

          In 2009, Defendant acquired the Policy following the insolvency of the issuing

company. 2 (Am. Compl. ¶ 17-20, Doc. No. 108.) Defendant continued to charge premiums for

the policy riders after the rider term expired in 2011. From June 2011 to March 2016, Defendant




2
    The details regarding Defendant’s acquisition of the policy are not relevant to the pending motions.

                                                     2
charged an additional $1.60 per month for policy riders covering Waiver of Premium and

Accidental Death. (Am. Compl., Doc. No. 108 at ¶ 38.) Payments related to the policy riders

during that period totaled $92.80. (Id.)

       On March 16, 2016, Plaintiff’s brother passed away. (Doc. No. 139-21.) At the time

of his death, Plaintiff was the sole beneficiary on the life insurance policy. (Doc. No. 82-2.)

Following the death of her brother, Plaintiff assigned the proceeds of the Policy to Roberts

Funeral Services. (Assignment of Proceeds and Power of Attorney, Doc. No. 82-3.) The

assignment of proceeds stated: “I hereby assign, set over and transfer to the said ROBERTS

FUNERAL SERVICES, the sum of ten thousand dollars ($10,000) of the proceeds and or

refund of premiums of the policy(ies) … which is or may be due me from the said Company as

beneficiary of the said policy(ies).” (Id.) The document included a power of attorney appointing

Roberts Funeral Services attorney in fact to endorse her name on the check representing the

assigned proceeds. (Id.)

       Defendant calculated that the benefit due on the policy was $4,896.46, representing the

value of the Policy, minus the principal and 6% interest, and sent that amount to the funeral

home on May 4, 2016. (Am. Compl., Doc. No. 108 at ¶ 41; Doc. No. 82-5.) Defendant corrected

the interest calculation when it received loan documents specifying the correct interest amount

was 5% and issued a check to Plaintiff in the amount of $299.36, representing the 1% difference

in interest. (Am. Compl., Doc. No. 108 at ¶ 42.) Plaintiff was not satisfied with the explanation

of the calculation and did not cash the check. (Id.)

       Alleging that similar problems affected thousands of policy holders, Plaintiff filed a

class action complaint against Defendant on behalf of herself and all others similarly situated.

Plaintiff’s Second Amended Complaint alleges breach of contract, unjust enrichment, violation


                                                3
of the Alabama Deceptive Trade Practices Act, Ala. Code §8-19-1 et seq., and violation of the

North Carolina Unfair or Deceptive Trade Practices Act, N.C. Gen Stat. § 75-1.1 et seq. 3

        II.     STANDARD OF REVIEW

        A. Motion to Dismiss

        Federal Rule of Civil Procedure 12(b)(6) permits dismissal of a complaint for failure to

state a claim upon which relief can be granted. For purposes of a motion to dismiss, a court

must take all the factual allegations in the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662

(2009). To survive a motion to dismiss, a complaint must contain sufficient factual allegations,

accepted as true, to state a claim for relief that is plausible on its face. Id. A claim has facial

plausibility when the plaintiff pleads facts that allow the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged. Id. In reviewing a motion to dismiss,

the Court construes the complaint in the light most favorable to the plaintiff, accepts its

allegations as true, and draws all reasonable inferences in favor of the plaintiff. Directv, Inc. v.

Treesh, 487 F.3d 471, 476 (6th Cir. 2007).

        In considering a Rule 12(b)(6) motion, the Court may consider the Complaint and any

exhibits attached thereto, public records, items appearing in the record of the case and exhibits

attached to Defendant’s motion to dismiss so long as they are referred to in the Complaint and

are central to the claims. Bassett v. National Collegiate Athletic Assn., 528 F.3d 426, 430 (6th

Cir. 2008).




3
  Following the ruling that Alabama law applies to the claims in this case, the Magistrate Judge granted
leave to amend the complaint to add the claim of violation of the Alabama Deceptive Trade Practices
Act. Plaintiff was not permitted to add claims for negligence per se, declaratory, injunctive, and
equitable relief, fraud, or punitive damages. (Sept. 18, 2018, Order, Doc. No. 107.)

                                                   4
       B. Summary Judgment

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The party bringing the summary judgment motion has the initial burden of informing

the Court of the basis for its motion and identifying portions of the record that demonstrate the

absence of a genuine dispute over material facts. Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir.

2003). The moving party may satisfy this burden by presenting affirmative evidence that

negates an element of the non-moving party’s claim or by demonstrating an absence of evidence

to support the nonmoving party’s claims. Id.

       In evaluating a motion for summary judgment, the court views the facts in the light most

favorable for the nonmoving party and draws all reasonable inferences in favor of the

nonmoving party. Bible Believers v. Wayne Cty., Mich., 805 F.3d 228, 242 (6th Cir. 2015);

Wexler v. White’s Fine Furniture, Inc., 317 F.3d 564, 570 (6th Cir. 2003). The Court does not

weigh the evidence, judge the credibility of witnesses, or determine the truth of the matter.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). Rather, the Court determines

whether sufficient evidence has been presented to make the issue of material fact a proper jury

question. Id. The mere scintilla of evidence in support of the nonmoving party’s position is

insufficient to survive summary judgment; instead, there must be evidence of which the jury

could reasonably find for the nonmoving party. Rodgers 344 F.3d at 595.

       III.    ANALYSIS

       A. Deceptive and Unfair Trade Practices

       In the Second Amended Complaint, Defendant alleges claims of deceptive and unfair

trade practices under the NCUDTPA and the ADTPA.


                                               5
        In a diversity action, state law governs the parties’ claims. (Order on Choice of Law,

Doc. No. 46 (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938).) “Choice-of-law analysis

in a diversity action is governed by the law of the state where the federal court sits.” In re Air

Crash Disaster, 86 F.3d 498, 540-41 (6th Cir. 1996) (citing Klaxton Co. v. Stentor Elec. Mfg.

Co., 313 U.S. 487, 496 (1941)). Tennessee’s choice-of-law rules will determine which state’s

unfair trade practices law applies to the claims in this case. 4 See Premium Freight Mgmt., LLC

v. PM Engineered Sols., Inc., 906 F.3d 403 (6th Cir. 2018) (applying Ohio choice of law rules

to decide between Connecticut or Massachusetts laws prohibiting unfair trade practices).

        The Magistrate Judge determined that that law of Alabama governs the contracts at issue

in this case. However, the determination that Alabama law governs the contractual disputes

does not foreclose the possibility that Plaintiff’s unfair trade practices claim, which presents a

mix of contracts and torts, is governed by North Carolina law. See e.g., AutoZone, Inc. v.

Glidden Co., No. 08-2851, 2011 WL 13229625 (W.D. Tenn. 2011) (applying Tennessee’s

choice of law provisions and concluding the laws of different states apply to the contract and

tort claims).

        Tennessee has adopted the “most significant relationship” test of the Restatement

(Second) Conflict of Laws to choice-of-law questions for tort claims. Orlowski v. Bates, 146

F.Supp.3d 908, 921 (W.D. Tenn. 2015); see also, AutoZone, 2011 WL 13229625 at *3 (citing




4
  Plaintiff’s assertion that the NCDTPA applies extraterritorially is not relevant to the Court’s choice of
law determination. Plaintiff cites Hometown Pub. LLC v. Kidsville NewsA, Inc., No. 5:14-cv-00076-
FL, 2014 WL 7499450 (E.D.N.C. 2014) and Hardee’s Food Systems, Inc. v. Beardmore, No. 5:96-cv-
508-BR(2), 1997 WL 33825259 (M.D.N.C. 1997), in which North Carolina courts, not applying a choice
of law analysis, determined that the North Carolina statute allowed for extraterritorial application in
certain cases. The reach of the North Carolina statute is not the question here. The question is which
state’s deceptive trade practices law applies to the claims in this case.

                                                    6
Hataway v. McKinley, 830 S.W.2d 53, 59 (Tenn. 1992)). The most significant relationship is

determined by examining: (1) the place of the alleged injury; (2) the place where the injurious

conduct occurred; (3) the domicile and/or place of business of the parties involved; and (4) the

place where the relationship of the parties is centered. Glennon v. Dean Witter Reynolds, Inc.,

83 F.3d 132, 136 (6th Cir. 1996). These factors are to be evaluated according to their relative

importance to the issue presented. Restatement (Second) Conflict of Laws § 145.

       The Court finds that Alabama bears the most significant relationship to the unfair trade

practices claims in this case. While the named parties are located in North Carolina and

Tennessee, the vast majority of the Assumed Policies were signed, issued and delivered in

Alabama to Alabama residents, therefore, the alleged injury is primarily to persons in Alabama.

(Compl., Doc. No. 108 at ¶¶ 17, 21 (95% of the over 52,000 Assumed Policies were issued to

Alabama residents).) Regarding this specific claim, the insured was located in Alabama and

the payments toward policy premiums and loans were made in Alabama. While some of the

alleged injurious conduct may have occurred in North Carolina by virture of the Defendant’s

headquarters being located there, the relationship between the parties, which is grounded in the

insurance contract, is centered in Alabama.

       Alabama’s interest is specific to the regulation of insurance activities and contracts in

Alabama. Performance under the contract at issue is governed by the Alabama Insurance Code,

including its provisions for unfair trade practices. See Ala. Code § 27-12-1. Moreover, while

North Carolina unquestionably has an interest in assuring that its businesses do not engage in

unfair trade practices, the state with the “strongest interest” in regulating unfair trade practices

is the state where the harm occurred. See Premium Freight Mgmt., 906 F.3d at 408 (“the state




                                                 7
with the ‘strongest interest’ in regulating unfair trade practices, whether liability is imposed or

foreclosed, is the state where the harm occurred.”)

       The Court gives significant weight to the fourth factor and notes that the parties’

relationship is centered in Alabama. The circumstances of this case indicate that Alabama bears

the most significant relationship to the parties and events that brought about the unfair trade

practices claim in this action. Therefore, the Court will apply the Alabama unfair trade practices

law.

       Alabama Deceptive Trade Practices Act

       Having determined that Alabama law governs the deceptive trade practices claim, the

Court turns to Plaintiff’s claims under the ADTPA. Defendant argues that Plaintiff’s ADTPA

claim fails to state a claim and should be dismissed pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure. (Def. Motion to Dismiss, Doc. No. 124.) Plaintiff argues that not

only should the claim survive, but the Court should grant partial summary judgment on the

ADTPA claim because the facts establishing an ADTPA violation are undisputed. (Pl. Mot.

for Partial Summ. J., Doc. No. 130.)

       The Court first considers Defendant’s argument that the allegations fail to state a claim

for each of four independent reasons: (1) the ADTPA exempts persons and activities subject to

the provisions of the Alabama Insurance Code (Ala. Code § 27-1-2); (2) Plaintiff is not a

consumer within the meaning of the ADTPA; (3) loans are not goods or services covered by

the ADTPA; and (4) the ADTPA does not allow for class actions.

       The ADTPA allows consumers to pursue a private cause of action against any person

who undertakes deceptive trade practices related to “goods or services for personal, family, or

household use.” See Ala. Code §§ 8-19-3(2) and 8-19-10. The ADTPA excludes from liability


                                                8
“[a]ny person or activity which is subject to the provisions of the Alabama Insurance Code,

Title 27, as amended[.]” Ala. Code § 8-19-7(3).

        Plaintiff does not contest that Defendant is an insurance provider subject to the

provisions of the Alabama Insurance Code.               Plaintiff argues, however, that Defendant’s

provision of loans on the life insurance policy are not excluded from the ADTPA because the

provision of loans does not “constitute the business of insurance.”

         The Court disagrees. Whether or not the provision of life insurance loans constitutes

the “business of insurance,” the Alabama Insurance Code contains specific regulations related

to life insurance loans, such as the one at issue in this case. See Ala. Code § 27-15-8. Life

insurance loans are, therefore, an “activity which is subject to the provisions of the Alabama

Insurance Code” exempt from the ADTPA. 5 There is no ambiguity in the statute requiring the

Court to consider whether the provision of loans constitutes the “business of insurance.”

        Moreover, even absent the exclusion for activities regulated by the Insurance Code,

loans are not goods or services under the ADTPA. See Deerman v. Fed. Home Loan Mortgage

Corp., 955 F. Supp. 1393, 1399 (N.D. Ala. 1997) (“No court has held that a loan is a good or

service under this statute and this court will not be the first to do so. This court is of the opinion,

therefore, that a mortgage loan is not a good or service under the Alabama DTPA.”); see also,

Meadows v. HSBC Mort. Corp., 2011 WL 13134199 at *6 (N.D. Ala. 2011); Thomason v. One

West Bank, FSB, 2017 WL 4341863 (M.D. Ala. 2017).




5
  The case law cited by Plaintiff in support of the argument that loans are not “the business of insurance”
is not applicable here. These cases address whether the federal McCarron-Ferguson Act, which reserves
to the states the regulation of insurance, pre-empts federal regulations that would otherwise have the
effect of regulating the insurance industry. That is not the circumstance here, where the Court must
interpret two state laws.

                                                    9
         Having determined Plaintiff’s claim under the ADTPA act is foreclosed by the

exception for persons and activities subject to the provisions of the Alabama Insurance Code,

the Court does not consider Defendant’s additional arguments related to Plaintiff’s ADTPA

claim.

         B. Unjust Enrichment

         Defendant argues the existence of a valid contract forecloses Plaintiff’s claim for unjust

enrichment. Plaintiff responds that she can plead unjust enrichment in the alternative and that

her claim for unjust enrichment should only be dismissed if she prevails on the claim for breach

of contract.

         Unjust enrichment is an equitable remedy applicable only where there is no adequate

remedy at law. Univalor Trust, SA v. Columbia Petroleum, LLC, 315 F.R.D. 374, 382 (S.D.

Ala. 2016). Unjust enrichment may be pleaded in the alternative only where the validity of a

contract is challenged, but not where a plaintiff alleges breach of an enforceable contract.

Blackmon v. Renasant Bank, 232 So. 3d 224, 228 n. 4 (Ala. 2017). Plaintiff agrees “pleading

in the alternative is meant to allow for a plaintiff’s case to proceed in the face of uncertainty as

to the existence of a contract or, perhaps whether the particular issue at hand falls within the

ambit of a contract that otherwise exists between the parties.” (Doc. No. 91 at 10 (citing

Donnelly v. Circuit City Stores, Inc., 2007 WL 896337 at *3 (M.D. Fla. 2007)).

         Plaintiff has brought a claim for breach of contract and neither party contests the

existence or validity of the insurance policy or loan agreement. See Plaintiff’s Br., Doc. No.

140 (“[T]here is no dispute here that the Assumed Policies are valid contracts binding the

parties.”). Accordingly, Plaintiff cannot also bring a claim for unjust enrichment. Her dispute

sounds in contract.


                                                10
        C. Breach of Contract

    1. Assignment

        Defendant argues that Plaintiff’s assignment of the proceeds of the Policy to the funeral

home extinguished all of her substantive rights in the Policy and Plaintiff no longer possesses

an enforceable interest in the Policy.

        The Court disagrees. The Assignment of Proceeds was just that – an assignment of the

proceeds of the policy. The assignment states: “I hereby assign, set over and transfer to the

said ROBERTS FUNERAL SERVICES the sum of ten thousand dollars of the proceeds and or

refund of premiums of the policy[.]” (See Doc. No. 82-3.) Nothing in the assignment purports

to assign the Policy itself or all rights under the Policy. Moreover, even with regard to the

proceeds, Plaintiff, who assigned the proceeds of the policy to pay for her brother’s funeral,

retains an interest in ensuring that the proceeds are properly calculated. 6

    2. Breach

        To prove a claim for breach of contract under Alabama law, Plaintiff must prove four

elements: “(1) the existence of a valid contract binding the parties; (2) the plaintiff’s

performance under the contract; (3) the defendant’s nonperformance; and (4) damages.” Harp

Law, LLC v. LexisNexis, 196 So. 3d 1219, 1224 (Ala. Civ. App. 2015) (quoting Capmark Bank

v. RGR, LLC, 80 So.3d 1258, 1267 (Ala. 2011)). The parties do not dispute the validity of the

Policy or loan agreement. Plaintiff alleges Defendant breached the Policy by: (1) charging

premiums for riders past their term; (2) applying an incorrect interest amount to loans taken



6
 Defendant does not dispute that prior to Plaintiff assigning the proceeds of the Policy to the Funeral
Home, she was a third-party beneficiary of the Policy, and, upon the death of the insured under the
Policy (Plaintiff’s brother), she had a vested right and interest in the Policy. (Def. Br., Doc. No. 80 at
9.)

                                                   11
against the policy; and (3) failing to properly credit payments to the loan balance. Plaintiff

moved for summary judgment on the breach of contract claim.

        Defendant does not dispute that it applied an incorrect interest rate to the loan amount.

In fact, Defendant attempted to refund the overcharge by sending Plaintiff a check for $299.36.

(Doc. No. 108 at ¶ 42.) Plaintiff did not cash the check. (Id.)

        Defendant argues that the six-year statute of limitations applicable to contract claims

bars recovery for breach prior to March 2011 and that inaccuracies in the policy application

raise a question of fact regarding whether Defendant was obligated to pay the policy at all. In

addition, Defendant denies that it breached the rider agreements by continuing to bill for the

policy riders and denies that it failed to credit loan payments to the loan balance.

            a. Inaccuracies in the policy application

        Defendant argues that it may not have been obligated to pay on the Policy at all because

of inaccuracies in an insurance application. This argument, which attempts to raise fact issues

for a jury and implies that Plaintiff suffered no damages, is contrary to Alabama insurance law.

Under Alabama law, life insurance policies are incontestable after a maximum of two years,

even if the application contains material misstatements. Ala. Code §27-15-4.

            b. Statute of Limitations

        Defendant raises a statute of limitations defense in response to Plaintiff’s motion for

summary judgment for breach of contract. Accordingly, even if the Court finds that some or

all of Plaintiff’s breach of contract claim is barred by the statute of limitations, the result is only

that Plaintiff’s motion for summary judgment will be denied for the part of her claim that is

time-barred. Had Defendant raised a successful statute of limitations argument in one of its

motions, any time-barred portion of the claim could be dismissed.


                                                  12
          Defendant argues that allegations of breach occurring prior to March 1, 2011, are time-

barred. The statute of limitations for contract claims is six years. Ala. Code § 6-2-34(9). The

statute of limitations begins to run from the time the breach occurs, even if damages are

sustained at a later date. McCall ex rel. McCall v. Household Fin. Corp., 122 So. 3d 832, 836

(Ala. Ct. App. 2013). “The cause of action ‘accrues’ as soon as the party in whose favor it

arises is entitled to maintain an action.” Payton v. Monsanto Co., 801 So.2d 829, 835 (Ala.

2001) (quoting Garrett v. Raytheon Co., 368 So.2d 516, 518-19 (Ala. 1979)). It is of no

consequence that Plaintiff herself may have been unaware of the facts giving rise to the claim;

the discovery rule in Alabama is applicable only to fraud actions. Henson v. Celtic Life Inc.

Co., 621 So.2d 1268 (Ala. 1993).

          Plaintiff has alleged three different grounds for breaches of contract. With regard to the

application of an incorrect interest rate, a breach, if any, occurred at the time the interest was

calculated and applied to the account. It appears from the loan transaction history submitted by

Defendant (Doc. No. 169-26) that loan interest was calculated annually on June 1. If so, the

claim related to interest accrual before 2011 is barred by the statute of limitations. 7 The statute

of limitations does not bar claims related to the continued billing and payment on the rider

agreements. The 27-year term on the rider agreements ended in June 2011, and Plaintiff only

contests payments made after that date, which is within the six-year term. Plaintiff’s claim that

payments made on the loan were not applied to the loan balance survives the six-year statute of

limitations only to the extent the payments were made after March 2011.




7
    The Court notes that the amount of interest excluded is less than $75.

                                                     13
           c. Interest Rate Calculation

       Defendant does not contest that it breached the contract regarding the calculation of

interest on the loan, but successfully argues that the statute of limitations may bar Plaintiff’s

claim with regard to interest calculations prior to 2011. Accordingly, summary judgment on

this part of the breach of contract claim is granted in Plaintiff’s favor with regard to interest

calculations made within the six-year statute of limitations.

           d. Policy Riders

       The Policy included two riders with 27-year terms: a waiver of premium benefit ($0.50

per month) and an accidental death benefit ($1.10 per month). Plaintiff argues that Defendant

breached the Rider agreement when it continued to charge premiums for the riders beyond the

27-year term, which ended in June 2011. Defendant was paid a total of $92.80 for these riders

between June 2011 and Mr. McDaniel’s death in 2016.

       Defendant argues the continued billing and payments was not a breach of contract.

Instead, Defendant maintains, continued performance under the original terms of the agreement

constituted a mutual extension of the terms of the rider agreements beyond the original 27 years.

Defendant contends that when it accepted payment for the riders, it incurred the obligation to

pay should the precipitating events come to pass. Plaintiff claims that charging rider premiums

beyond the 27-year term was not a mutual extension, but a “secret, unilateral, impermissible

contract change.” (Doc. No. 182 at pp. 4-5.)

       In Alabama, parties who have entered into a contract who continue their respective

performances under the terms of the contract beyond the expiration date of the contract, are

deemed to have mutually agreed to a new implied contract encompassing the same terms.

Gafnea v. Pasquale Food Co., Inc., 454 So.2d 1366, 1369 (Ala. 1984).


                                               14
        The Court finds that the continuing payment and acceptance of payment of premiums

for the riders extended the benefits under those riders beyond the original 27-year term. If the

insured had in fact suffered a qualifying event, e.g. accidental death, his beneficiary would have

been entitled to payment pursuant to the policy rider. That Defendant continued to bill and

accept payments for the policy riders does not constitute a breach of contract.

        Accordingly, on the issue of payments related to the policy riders, Plaintiff is not entitled

to summary judgment. Because Defendant has not moved for summary judgment on this basis,

the Court’s ruling is limited to denying Plaintiff’s motion for summary judgment on breach of

contract related to the policy riders.

              e. Application of Loan Payments to the Policy

        Plaintiff alleges payments were made toward the policy loan that were either not

credited to the account or were improperly applied as premium payments rather than payments

toward the policy loan. She claims that the loan had been paid in full and she was entitled to

the full $10,000 of the policy benefit. (See McClendon Dep., Doc. No. 169-3 at 185-86.)

Defendant claims that it properly credited the two loan payments it received and submitted a

spreadsheet of the “loan transaction history” showing loan payments totaling $560 in 2004 and

2005. (Doc. No. 169-26.)

        Plaintiff has failed to establish that there is no dispute of material fact as to the

application of loan payments. Accordingly, Plaintiff’s motion for summary judgment for

breach of contract regarding the application of loan payments is denied.

        IV.      CONCLUSION

        For the reasons stated, Plaintiff’s claim under the North Carolina Unfair or Deceptive

Trade Practices Act is DISMISSED; the claim under the Alabama Deceptive Trade Practices


                                                 15
Act is DISMISSED; and the claim for unjust enrichment is DISMISSED. Plaintiff’s motion

for summary judgment as to the breach of contract is GRANTED with regard to the calculation

of interest within the period of the statute of limitations and DENIED with regard to the policy

riders and with regard to the application of loan payments.

       It is so ORDERED.

                                                     _______________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                              16
